Citation Nr: 1028511	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include chronic adjustment disorder, 
anxiety disorder, bipolar disorder posttraumatic stress disorder 
(PTSD) and schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Although the Veteran, in May 2006, filed a claim for entitlement 
to service connection for "manic depression," in an October 
2006 statement, he clarified that he was seeking service 
connection for "manic depression or mental health disability" 
(emphasis added).  Moreover, post-service treatment records, 
private and VA-based, reflect varying psychological diagnoses, 
including but not limited to the following:  schizophrenia, 
latent type (May 1978 VA treatment report); generalized anxiety 
disorder, chronic, severe (January 1983 VA examination report); 
manic depressive illness (May 1987 VA treatment report); paranoid 
schizophrenia, with acute decompensation (September 1981 private 
treatment report); post traumatic stress disorder, chronic 
(September 1997 private treatment report); and bipolar disorder, 
manic, with psychotic features (December 2004 private treatment 
report).  The scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Therefore, the issue is recharacterized as shown 
on the first page of this decision and it is acknowledged that 
such description includes a claim of entitlement to service 
connection for all currently diagnosed acquired psychiatric 
disorders.  

Moreover, although the September 2006 rating decision denied 
service connection for a bipolar disorder (claimed as manic 
depression) on the merits, the Veteran had been previously denied 
service connection for "a nervous disorder," which included 
consideration of posttraumatic stress disorder and generalized 
anxiety disorder, in a prior final October 1983 rating decision.  
Therefore, regardless of the RO's actions, the Board must still 
initially determine whether new and material evidence has been 
submitted to reopen the claim of entitlement to an acquired 
psychiatric disorder.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).  

In light of the above discussion, to put this case in correct 
procedural posture, the issues on appeal have been 
recharacterized as shown above.


FINDINGS OF FACT

1.  In an unappealed October 1983 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
nervous disorder, to include posttraumatic stress disorder (PTSD) 
and generalized anxiety disorder; the RO explained that there was 
no diagnosis of PTSD and that there was an insufficient showing 
that his generalized anxiety disorder was incurred in or 
aggravated by service.  

2.  The evidence added to the record since October 1983, when 
viewed by itself or in the context of the entire record, relates 
to an unestablished fact necessary to substantiate the claim for 
service connection for an acquired psychiatric disorder.

3.  It is at least as likely as not that the Veteran's current 
psychiatric disorder had its onset during service.


CONCLUSIONS OF LAW

1.  The October 1983 rating decision that denied the Veteran's 
initial claim for an acquired psychological disorder is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the 
previously denied claim of service connection for a nervous 
disorder, thus, the claim of service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  An acquired psychiatric disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the benefits sought on 
appeal are granted in full.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

New and Material Evidence

As stated above, the RO previously adjudicated and denied 
entitlement to service connection for a nervous disorder, to 
include PTSD and generalized anxiety disorder, in October 1983.  
The October 1983 rating decision was not appealed, and it became 
final.  38 U.S.C.A. § 7105.  Id.  Then, in May 2006, the Veteran 
again sought service connection for an acquired psychiatric 
disorder, claimed as manic depression.  Based on this procedural 
history, the issue for consideration is therefore whether new and 
material evidence has been received to reopen the Veteran's claim 
for entitlement to service connection for an acquired psychiatric 
disability.

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  When "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  Under the relevant regulation, "new" evidence is 
defined as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

VA may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that the 
duty to assist the Veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept 
of a well-grounded claim).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will first determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

In this case, the evidence of record at the time of the final 
rating decision in October 1983 consisted of service treatment 
records, a statement by the Veteran asserting that he has 
problems adjusting due to the stress he experienced in service, 
VA mental health hospitalization records reflecting a diagnosis 
of schizophrenia, and a January1983 VA psychological examination 
reflecting a diagnosis of generalized anxiety disorder. 

The evidence added to the record since the last final rating 
decision of October 1983 included additional statements by the 
Veteran indicating that he received mental health treatment in 
service for symptoms such as anxiety, which are purportedly 
related to his current disorder, VA inpatient and outpatient 
treatment records reflecting a diagnosis of bipolar disorder, and 
additional private treatment records reflecting other diagnoses, 
to include paranoid schizophrenia and PTSD.  Of the new evidence 
provided since the last final rating decisions, the additional 
treatment records and private medical evidence had not previously 
been submitted to agency decisionmakers and are not cumulative or 
redundant of other evidence of record.  As such, that evidence is 
new under 38 C.F.R. § 3.156(a).

Moreover, the new evidence submitted reflects that Veteran has an 
acquired psychiatric disorder that may have been attributable to 
service, which was not shown at the time of the last final denial 
in October 1983.  In this regard, the new evidence reflects 
additional diagnoses attributable to his psychological 
complaints, including manic depressive illness (May 1987 VA 
treatment report); paranoid schizophrenia, with acute 
decompensation (September 1981 private treatment report); PTSD 
(September 1997 private treatment report); and bipolar disorder, 
manic, with psychotic features (December 2004 private treatment 
report).  It is significant that the new medical evidence also 
reflects a history of mental health illness dating back to 
service.  See, e.g. March 2005 VA treatment report, indicating 
that the Veteran was hospitalized soon after discharge relating 
to his experiences in the Republic of Vietnam.  As this evidence 
relates to unestablished facts, i.e. that of a current disability 
and of in-service incurrence, which is necessary to substantiate 
the claim, it is found to be material.

Accordingly, as the evidence is both new and material, the claim 
for entitlement to service connection for an acquired psychiatric 
disorder is hereby reopened.  Moreover, as the RO adjudicated the 
merits of this service-connection claim prior to the 
certification of the appeal, appellate review of the issue on the 
merits may proceed at this time without prejudice to the Veteran.

Service Connection

It is the Veteran's contention that he suffers from an acquired 
psychiatric disorder as a result of his active military service.  
Specifically, in a February 2001 statement, he explained that he 
was treated at a mental health facility in service for anxiety 
and that his psychological symptoms, including anxiety, continued 
after service and have been most-recently attributed to his 
current diagnosis of bipolar disorder.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 
(West 2002).  There generally must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) evidence of a nexus between the claimed in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498 (1995)).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Veteran's psychological symptoms have 
been attributed to an acquired psychiatric disability.  Noted 
diagnoses in the record include schizophrenia, generalized 
anxiety disorder, manic depressive illness, paranoid 
schizophrenia, and bipolar disorder.  As such, the evidence 
demonstrates the existence of a current disability, meeting the 
first requirement for the establishment of service connection.  
See Hickson v. West, 12 Vet. App. 247, 252 (1999).

As for the second requirement for service connection, that of a 
disease or injury incurred or aggravated during service, a review 
of service treatment records reflect that the Veteran sought 
treatment for psychological complaints on at least three 
occasions during service.  In January 1970, he complained of 
"some nervousness."   Then, in February 1971, he reported to 
the Mental Hygiene Clinic, at which time it was noted that he 
"appeared nervous," had not slept in a few days, and that there 
were "many signs of paranoid actions in [the patient] at this 
time."  The examiner was so concerned about the mental status of 
the Veteran at that time, that he prescribed Thorazine for 
relaxation and relief of tension headaches.  The diagnosis was 
adjustment reaction/anxiety reaction.  Moreover, he complained of 
"split distorted" thinking in July 1971, describing "one part 
of his mind . . . has to control  . . . the other."   

The Veteran has also provided statements and testimony indicating 
that he has continued to experience psychological symptoms after 
his discharge from service, and the Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report psychological 
symptoms, such as anxiety, that he experiences because this 
requires only personal knowledge as it comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   Moreover, 
the Veteran's statements are found credible, as there is internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In this regard, he consistently 
provided a history of in-service onset of psychological symptoms.  
See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is 
entitled to assess the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence).  In addition to being internally consistent, his 
statements of continuity of symptomatology since service are also 
consistent with other evidence of record.  Specifically, medical 
records, including a February 1980 VA hospitalization report, 
reference his history of "mental problems," including 
aggression, in service.  Moreover, as stated above, his service 
treatment records clearly establish that he sought mental health 
treatment in service on at least three occasions.  Finally, there 
is nothing in the record to suggest that the psychiatric symptoms 
recorded on the service treatment records were manifestations of 
some other psychiatric disorder that does not currently exist.  A 
review of the entire record establishes, albeit in hindsight, 
that the Veteran clearly began manifesting symptoms of paranoia, 
agitation, and anxiety during service, and these symptoms are now 
considered part and parcel of his diagnosed bipolar disorder.  
Regardless of whether the diagnosis changed throughout the years, 
the symptoms remained the same.  Accordingly, the evidence 
establishes that the Veteran's symptoms of a chronic psychiatric 
disorder began in service and continued thereafter.

Under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Given the competent and credible 
statements of record asserting continuity of symptomatology since 
service, as well as the fact that the Veteran was treated for 
psychological symptoms in service, all doubt is resolved in the 
Veteran's favor in finding that the evidence supports the 
establishment of service connection for an acquired psychiatric 
disability.   Further, as continuity of symptomatology of a 
chronic condition has been demonstrated, the Board need not 
discuss whether the competent medical evidence demonstrates a 
nexus between his disability and service.

In light of the discussion above, while the evidence is not 
unequivocal, it has nonetheless placed the record in relative 
equipoise.  As such, the Veteran's service-connection claim for 
an acquired psychiatric disorder is warranted.


ORDER

New and material evidence having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is granted.

Service connection for an acquired psychiatric disorder is 
granted.



______________________________________________
L. B. CRYAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


